DETAILED ACTION
Claims 1 - 30 have been examined and are pending.

Priority
It is noted that the appellant FAILED to provide evidence regarding a limitation in the Independent Claim 1 “a microphone in the client device” in prior-filed provisional application 61/584,500 (filed 01/09/2012). It is noted that disclosure of prior-filed provisional application 61/584,500 does not provide support for this claimed subject matter (MPEP Form Paragraph ¶2.09 and ¶2.10). It is noted that a similar warning have been issued in the related application (15832787, Examiner’s Answer to Appeal Brief submitted to PTAB on 04/28/2020) regarding the use of the term ‘multiple microphones’, however NO ACTION has been taken by the Applicant. It is clearly noted that the specifications of the provisional application 61/584,500 (filed on 01/09/2012 by the applicant) DOES NOT mention any of these terms: ‘microphone’ or ‘multiple microphone’ or ‘electroacoustic sensor’.

Information Disclosure Statement
The five (5) information disclosure statements (IDS) submitted on 11/15/2019, 01/08/2020, 03/13/2020, 06/22/2020 and 10/05/2020, in addition to the previous nine (9) information disclosure statements (IDS) submitted on 07/23/2017, 08/17/2017, 11/29/2017, 05/29/2018 and 11/19/2018 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements has not being considered by the examiner. It is impractical for the examiner to review the references thoroughly with the number of references cited in the case. By initialing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review is made of the cited references. Please identify the top 10-20 references that is the most relevant art, with pinpoint specific citations for review.
mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Emphasis in original). Patent applicant has a duty not just to (disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. Fl- 1972).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0283005 to Beliles et al. (hereinafter Beliles), in view of US Patent Application Publication No. 2009/0089065 to Buck et al. (hereinafter Buck) and in view of US Patent Application Publication No. 2012/0253480 to Abe.

Regarding Claim 1, Beliles discloses (in ¶0004) a method and system for dynamically responding to non-network events at a network device in a computer network that further includes:
a method, for use with a client device in a building communicating over a wireless network and an internet-connected server device external to the building, the method comprising; Beliles discloses (in ¶0015, ¶0016 and ¶0034) a building such as a server room with installed network-attached sensors, that transmits the data over a network such as the Internet (i.e. external network), to destination devices such as a monitoring system or a control room (i.e. control server) using network devices such as routers in case of the non-network events (e.g. fires, floods, unauthorized physical access etc.).

capturing, by a microphone in the client device, a first human voice data, sending to the server, by the client device via the wireless network; Buck teaches capturing human voice data using the microphones (in ¶0031) and then transmitting to external devices using a wireless network (¶0050).
processing, by the server, the captured first human voice data, operating multiple actuators in a controlled device in response to captured human voice data, receiving, by the server over the Internet, the captured human voice data; Buck teaches (¶28) wireless vehicle buses 408 convey the control signals and/or actuator signals to one or more local or remote (e.g., out-of-vehicle) destinations (i.e. and external server connected over the internet). Buck teaches that spoken words are converted into recognizable commands and in response the actuator may perform an action (in ¶28-¶32). The devices may provide electronic and/or mechanical adjustments (e.g., through actuators, servo-motors, sensor thresholds, visual/aural setting, etc.) that may be used to adjust mechanical and/or electronic elements and devices (e.g. adjusting mirrors, adjusting seat, in Fig. 5).
capturing, by a microphone in the client device, a second human voice data, sending to the server, by the client device via the wireless network, the captured second human voice data, receiving, by the server over the Internet, the captured second human voice data, processing, by the server, the captured second human voice data, responsive to the processing, sending a second message, by the server to the controlled device over the Internet, receiving, by the controlled device via the wireless network, the second message, and operating a second actuator in the controlled device in response to the received second message; Buck teaches capturing human voice data using the microphones (in ¶31) and then transmitting to external devices (such as a server) using a wireless network (¶50). Buck teaches (¶28) wireless vehicle buses 408 convey the control signals and/or actuator signals to one or more local or remote (e.g., out-of-vehicle) destinations (the Office and the PTAB decision on Appeal 2019-002056 on 05/04/20 notes: we see no reason why these destinations cannot include an external internet-connected server). Buck teaches that spoken words are converted into recognizable commands and in response the actuator may perform an action (in ¶28-¶32). The devices may provide electronic and/or mechanical adjustments (e.g., through actuators, servo-motors, sensor thresholds, visual/aural setting, etc.) that may be used to adjust mechanical and/or electronic elements and devices (e.g. adjusting mirrors, adjusting seat, in Fig. 5). Buck teaches (in Fig. 5 and ¶36) when one or more user(s) desires to initiate adjustments on one or more actuators (e.g. first actuator i.e. mirror or second actuator i.e. seat), the user(s) may articulate the code phrase, e.g., "Mirror and Seat setting", or part of the code phrase (e.g., without a command word like "store"). When received, the speech recognition and control process may differentiate different users (e.g., multiple users) by analyzing the speech input and detect authorizations. Buck teaches (¶38) individual voice characteristics of a speaker (user) may be stored locally or remotely in a central location to identify speakers. Different users (e.g., drivers, passengers, occupants) may initiate automatic adjustments of vehicle elements even when they articulate similar or identical code phrases. 

Beliles in view of Buck does not explicitly disclose processing, by the server, responsive to the processing, sending a message, by the server to the client over the Internet, receiving, by the controlled device via the wireless network, the message, and operating the actuator in the controlled device in response to the received message. However, in an analogous art, Abe teaches: 
processing, by the server, the responsive to the processing, sending a message, by the server to the client over the Internet, receiving, by the controlled device via the wireless network, the first message, operating a first actuator in the controlled device in response to the first received message; Abe teaches (in Fig. 15) a control apparatus is connected to a plurality of networks through the internet 
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the method for use with a client device in a building communicating over a wireless network and an internet-connected server device external to the building and capturing, by a microphone in the client device, a first human voice data, sending to the server, by the client device via the wireless network, processing, by the server, the captured first human voice data, operating multiple actuators in a controlled device in response to captured human voice data, receiving, by the server over the Internet, the captured human voice data, and capturing, by a microphone in the client device, a second human voice data, sending to the server, by the client device via the wireless network, the captured second human voice data, receiving, by the server over the Internet, the captured second human voice data, processing, by the server, the captured second human voice data, responsive to the processing, sending a second message, by the server to the controlled device over the Internet, receiving, by the controlled device via the wireless network, the second message, and operating a second actuator in the controlled device in response to the received second message, as disclosed by Beliles in view of Buck, and processing, by the server, responsive to the processing, sending a message, by the server to the client over the Internet, receiving, by the controlled device via the wireless network, the message, and operating the actuator in the controlled device in response to the received message, as taught by Abe, for the purpose of implementing an internet-connected control server that communicates with home network to monitor 

Regarding Claim 2, the combination of Beliles, Buck and Abe discloses all the elements with respect to claim 1. Further, Buck discloses:
wherein the controlled device is part of, integrated with, or the same as, the client device; Buck teaches (in ¶0020) that the controlled device (i.e. seating system, electronic entertainment, mirror controls or navigation device etc.) are part of the client device (i.e. vehicle or vehicle related system).

Regarding Claim 3, the combination of Beliles, Buck and Abe discloses all the elements with respect to claim 1. Further, Buck discloses:
wherein the processing comprises performing a voice recognition algorithm for identifying the voice of a specific person; Buck teaches (in ¶0037 and ¶0038) that to recognize a spoken word, the process may compute a most likely sequence of states through the Hidden Markov Models (HMM). This process may be performed through a Viterbi algorithm, which may iteratively determine the most likely path through the associated trellis. Individual voice characteristics of a speaker (user) may be stored locally or remotely in a central location (e.g., in a relational database that may be structured as the database described above) to identify speakers.

Regarding Claim 4, the combination of Beliles, Buck and Abe discloses all the elements with respect to claim 1. Further, Beliles discloses:
wherein the client device further comprises a sensor that outputs sensor data that responds to a physical phenomenon, wherein the method further comprising sending to the server, by the client device via the wireless network, the sensor data, and wherein the first message is sent by the server in response to the sensor data; Beliles discloses (in Fig. 6 and ¶0052) one or more sensors automatically detects one or more non-network events (i.e. sensor data that responds to a physical phenomenon), and notifications of the non-network events are then transmitted over the network to one or more destination network devices. Beliles discloses (in ¶0054) that in response to the received notifications, the network device generates a response (i.e. a message) such as an instruction by the network device to one or more network-attached physical control devices to modify one or more physical parameters based on the applied policy.

Regarding Claim 5, the combination of Beliles, Buck and Abe discloses all the elements with respect to claim 4. Further, Beliles discloses:
wherein the sensor is a thermoelectric sensor that responds to a temperature or to a temperature gradient of an object using conduction, convection, or radiation, wherein the sensor is a photoelectric sensor that responds to a visible or an invisible light, the invisible light is infrared, ultraviolet, X-rays, or gamma rays, wherein the photoelectric sensor is based on the photoelectric or photovoltaic effect, and comprises a semiconductor component that comprises a photodiode, a phototransistor, or a solar cell, or wherein the photoelectric sensor is based on Charge-Coupled Device (CCD) or a Complementary Metal-Oxide Semiconductor (CMOS) element; Beliles discloses (in ¶0028) that one or more sensors, such as motion sensor 121, smoke sensor 122, fire sensor 123, or other network-attached sensors (e.g. thermoelectric sensor, moisture sensors, etc.) may be attached to the network through one or more network-attached sensor translators 131 and 132, or may be directly attached to the network (e.g., a sensor 124 with integrated translator) themselves.

Regarding Claim 6, the combination of Beliles, Buck and Abe discloses all the elements with respect to claim 1. Further, Buck discloses:
wherein each of the first and second actuators is directly or indirectly affecting, changing, producing, or creating a physical phenomenon; Buck teaches (in ¶0032) that the speech recognition and control process may interface a physical or a wireless bus system that interfaces in-vehicle and/or out-vehicle devices and networks. The devices may provide electronic and/or mechanical adjustments (e.g., through actuators, servo-motors, sensor thresholds, visual/aural setting, etc.) that may be used to adjust mechanical (i.e. physical) and/or electronic elements and devices. 

Regarding Claim 7, the combination of Beliles, Buck and Abe discloses all the elements with respect to claim 1. Further, Buck discloses:
wherein the physical phenomenon comprises temperature, humidity, pressure, audio, vibration, light, motion, sound, proximity, flow rate, electrical voltage, or electrical current; Buck teaches (in ¶0028) the phrase may actuate one or more operations such as the position of one or more seats, one or more mirrors, or communicate or program one or more powertrain, chassis, climate, entertainment, or navigation devices (e.g., a radio, a media or multi-media system, a navigation system, etc.). In other processes, the operation may tune a pass band of a bandwidth filter (e.g., select an audio channel), adjust a volume level, a treble setting, a bass setting, a balance control, and/or other aural settings.

Regarding Claim 8, the combination of Beliles, Buck and Abe discloses all the elements with respect to claim 1. Further, Buck discloses:
wherein the client device comprises multiple microphones, and wherein the capturing comprises capturing, by the multiple microphones in the client device, the human voice data; Buck teaches (in ¶0031) some systems interface one or more microphones or a microphone array that includes two or more directional microphones (e.g., multiple directional microphones).

Regarding Claim 9, the combination of Beliles, Buck and Abe discloses all the elements with respect to claim 8. Further, Buck discloses:
wherein the multiple microphones are arranged as a directional microphones array operative to estimate a number, magnitude, frequency, Direction-Of-Arrival (DOA), distance, or speed of a phenomenon impinging the microphones array; Buck teaches (in ¶0031) some systems interface one or more microphones or a microphone array that includes two or more directional microphones (e.g., multiple directional microphones).

Regarding Claim 10, the combination of Beliles, Buck and Abe discloses all the elements with respect to claim 1. Further, Buck discloses:
wherein the microphone is an omnidirectional, unidirectional, or bidirectional microphone that is based on the sensing an incident sound based motion of a diaphragm or a ribbon, or wherein the microphone comprises a condenser, an electret, a dynamic, a ribbon, a carbon, or a piezoelectric microphone; the multiple microphones are arranged as a directional microphones array operative to estimate a number, magnitude, frequency, Direction-Of-Arrival (DOA), distance, or speed of a phenomenon impinging the microphones array; Buck teaches (in ¶0031) that to convert sound into analog signals or digital signals, some systems interface one or more microphones or a microphone array that includes two or more directional microphones (e.g., multiple directional microphones).

Regarding Claim 11, the combination of Beliles, Buck and Abe discloses all the elements with respect to claim 1. Further, Beliles discloses:
wherein the client device or the controlled device are addressable in the wireless network or the Internet using distinct locally administered addresses or a universally administered digital addresses stored in a volatile or non-volatile memory of the respective device and uniquely identifying the respective device in the network; Beliles teaches (in ¶0035 - ¶0039) that the network device send a notification using the TCP/IP data packets, and the message includes one or more headers 310 (e.g., IP/ATM headers, etc.), and a data field 320. Source address 312 and destination address 314 within the header 310 are the network addresses for the sending device (e.g., sensor translators) and the receiving device (e.g., a monitor/control system 140), respectively. Further, the memory 240 comprises a plurality of storage locations that are addressable by the processor 220 and the network interfaces 210 for storing software programs and data structures associated with the present invention (¶0032).

Regarding Claim 12, the combination of Beliles, Buck and Abe discloses all the elements with respect to claim 1. Further, Beliles discloses:
wherein the address is a MAC layer address that is MAC-48, EUI-48, or EUI-64 address type or wherein the address is a layer 3 address and is static or dynamic IP address that is IPv4 or IPv6 type address; Beliles teaches (in ¶0035 - ¶0039) that the network device send a notification using the TCP/IP data packets, and the message includes one or more headers (e.g., IP/ATM headers, etc.), and a data field. Source address and destination address within the header are the network addresses (i.e. MAC layer addresses and/or IP addresses) for the sending device (e.g., sensor translators) and the receiving device (e.g., a monitor/control system), respectively.

Regarding Claim 13, the combination of Beliles, Buck and Abe discloses all the elements with respect to claim 1. Further, Buck discloses:
wherein the wireless network is a Wireless Personal Area Network (WPAN), that is according to, or based on, Bluetooth™ or IEEE 802.15.1-2005standards, or wherein the WPAN is a wireless control network that is according to, or based on, Zigbee™, IEEE 802.15.4-2003, or Z-Wave™ standards; Buck 

Regarding Claim 14, the combination of Beliles, Buck and Abe discloses all the elements with respect to claim 1. Further, Beliles discloses:
wherein the wireless network is a Wireless Personal Area Network (WPAN), that is according to, or based on, Bluetooth™ or IEEE 802.15.1-2005standards, or wherein the WPAN is a wireless control network that is according to, or based on, Zigbee™, IEEE 802.15.4-2003, or Z-Wave™ standards; Beliles teaches (in Fig. 1 and ¶0027) a schematic block diagram of an exemplary computer network 100 comprising a plurality of devices interconnected to a network cloud 110, such as, e.g., a wide area network (WAN), local area network (LAN), etc.

Regarding Claim 15, does not teach or further define over the limitation in claim 13 respectively. Therefore claim 15 is rejected for the same rationale of rejection as set forth in claim 13.

Regarding Claim 16, the combination of Beliles, Buck and Abe discloses all the elements with respect to claim 1. Further, Buck discloses:
wherein the wireless network is a cellular telephone network, that is a Third Generation (3G) network that uses UMTS W-CDMA, UMTS HSPA, UMTS TDD, CDMA2000 lxRTT, CDMA2000 EV-DO, or GSM EDGE-Evolution, and wherein the cellular telephone network is a Fourth Generation (4G) network that uses HSPA+, Mobile WiMAX, LTE, LTE-Advanced, MBWA, or is based on IEEE 802.20-2008; Buck teaches (in ¶0052) a cellular or wireless protocol, a wireless or cellular telephone, a radio, a satellite, or other wireless communication system may link the speech recognition controller 404 transceivers 414 to 

Regarding Claim 17, the combination of Beliles, Buck and Abe discloses all the elements with respect to claim 1. Further, Abe discloses:
wherein the client device or the controlled device is integrated in, is part of, or is entirely included in, an appliance; Abe teaches (in ¶0034) a control apparatus that acquires sensor information and determines a control command to control a plurality of home appliances (e.g. refrigerator, stove, oven, microwave, dishwasher, washing machine, television etc.) such as an air conditioner.

Regarding Claim 18, the combination of Beliles, Buck and Abe discloses all the elements with respect to claim 1. Further, Abe discloses:
wherein the client device or the controlled device is integrated in, is part of, or is entirely included in, an appliance; Abe teaches (in ¶0036) a control apparatus that acquires sensor information and determines a control command to control a plurality of home appliances, such as an air conditioner.

Regarding Claim 19, does not teach or further define over the limitation in claim 17 respectively. Therefore claim 19 is rejected for the same rationale of rejection as set forth in claim 17.

Regarding Claim 20, does not teach or further define over the limitation in claim 17 respectively. Therefore claim 20 is rejected for the same rationale of rejection as set forth in claim 17.

Regarding Claim 21, does not teach or further define over the limitation in claim 17 respectively. Therefore claim 21 is rejected for the same rationale of rejection as set forth in claim 17.

Regarding Claim 22, does not teach or further define over the limitation in claim 17 respectively. Therefore claim 22 is rejected for the same rationale of rejection as set forth in claim 17.

Regarding Claim 23, does not teach or further define over the limitation in claim 17 respectively. Therefore claim 23 is rejected for the same rationale of rejection as set forth in claim 17.

Regarding Claim 24, does not teach or further define over the limitation in claim 17 respectively. Therefore claim 24 is rejected for the same rationale of rejection as set forth in claim 17.

Regarding Claim 25, the combination of Beliles, Buck and Abe discloses all the elements with respect to claim 1. Further, Buck discloses:
wherein the first actuator is an electric light source for converting electrical energy into light that emits visible or non-visible light for illumination or indication, and the non-visible light is infrared, ultraviolet, X-rays, or gamma rays; Buck teaches (¶0032) that the devices may provide electronic and/or mechanical adjustments (e.g., through actuators, servo-motors, sensor thresholds, visual/aural setting, etc.) that may be used to adjust mechanical and/or electronic elements and devices (e.g. controlling the 

Regarding Claim 26, does not teach or further define over the limitation in claim 25 respectively. Therefore claim 26 is rejected for the same rationale of rejection as set forth in claim 25.

Regarding Claim 27, does not teach or further define over the limitation in claim 25 respectively. Therefore claim 27 is rejected for the same rationale of rejection as set forth in claim 25.

Regarding Claim 28, does not teach or further define over the limitation in claim 25 respectively. Therefore claim 28 is rejected for the same rationale of rejection as set forth in claim 25.

Regarding Claim 29, does not teach or further define over the limitation in claim 25 respectively. Therefore claim 29 is rejected for the same rationale of rejection as set forth in claim 25.

Regarding Claim 30, does not teach or further define over the limitation in claim 25 respectively. Therefore claim 30 is rejected for the same rationale of rejection as set forth in claim 25.

Response to Arguments

Claim Rejections - 35 USC § 103
Applicant’s arguments, filed on 01/13/2021, with respect to Claims 1 – 30 have been fully considered and they are not persuasive. Hence, the 35 USC § 103 rejection is maintained. 
the Action clearly fails to explain WHY the different references, such as the Beliles, Buck and Abe references are analogous … the Action fails to provide a proper rationale for supporting WHY the Beliles reference should be modified to include the features recited in these claims,” the Examiner notes that Appellant’s arguments regarding the alleged individual shortcomings of Beliles, Buck, and Abe (Appeal Br. 58-60) are unavailing where, as here, the rejection is based on the cited references’ collective teachings. See In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986). The Examiner notes that this argument was addressed by the PTAB in their decision on 05/04/2020, “first, we see no error in the Examiner’s articulated rationale for combining Beliles and Buck, namely to provide hands-free actuator control and operation using voice commands in connection with Beliles’s system. See Final Act. 18-19; Ans. 4-5. Such an enhancement uses prior art elements predictably according to their established functions—an obvious improvement. See KSR Int 7 Co. v. Teleflex, Inc., 550 U.S. 398, 417 (2007). To be sure, if the Examiner’s proposed modification renders the prior art unsatisfactory for its intended purpose, the Examiner has failed to make a prima facie case of obviousness. See In re Gordon, 733 F.2d 900, 902 (Fed. Cir. 1984). But that is not the case here. Providing voice-based control, such as that in Buck, in connection with Beliles’s system as the Examiner proposes would not render Beliles’s system unsuitable for its intended purpose as Appellant seems to suggest (see Appeal Br. 48-19), but would merely provide additional voice-based control capabilities to at least augment Beliles’s sensor-based control system—an enhancement yielding a predictable result. Accord Ans. 4 (noting that combining Buck with Beliles improves Beliles’s system by adding human speech recognition and actuator voice control). We see no error in the Examiner’s proposed combination despite the fact that Buck’s voice control system is used in connection with a vehicle. As noted previously, Buck’s wireless buses 408 in Figure 4 convey control and/or actuator signals to remote (e.g., out-of-vehicle) destinations. Buck 28. Because Buck at least suggests sending captured voice data wirelessly to a remote destination external to the vehicle for control purposes, Buck is at least reasonably pertinent to Appellant’s problem of sending 
In respond to the argument (Pgs. 3, 4), “the rejections of claims 19-24 merely states that each of these claims ... does not teach or further define over the limitation in claim 17 respectively … the applicant respectfully submits that such a statement is improper and factually not correct, for example, claim 17 recites that ... the client device or the controlled device is integrated in, is part of, or is entirely included in, an appliance, and claim 21, just as an example, further defines the appliance so that ... the primary function of the appliance is associated with environmental control, and the appliance is part of an Heating, Ventilation and Air Conditioning (HVAC) system,” the Examiner notes that this argument was addressed by the PTAB in their decision on 05/04/2020, “we also sustain the Examiner’s rejection of claims 19-24 reciting (1) various types of appliances and associated functionalities including heating food (claim 19), environmental control (claim 21), temperature control (claim 22), and cleaning (claim 23); and (2) various other types of appliances in claims 20 and 24. The Examiner clarifies the rejection on pages 11 and 12 of the Answer by finding that the network-connected home appliances in Abe’s paragraph 38 can include the recited appliances. Despite Appellant’s arguments to the contrary (Appeal Br. 72-73; Reply Br. 7-8), we see no error in the Examiner’s reliance on Abe’s paragraph 38 and Figure 1 (Ans. 11-12) for at least suggesting the recited limitations, particularly since air conditioner 52, a home appliance, is just one of the devices to be controlled as shown in Figure 1. Given Abe’s exemplary and non-limiting reference to the home network connecting various types of sensors and devices installed within a home, we see no error in the Examiner’s finding that these various types of devices could include the devices and 
 
Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like 

/H. A. K./
Examiner, Art Unit 2456

/RICHARD G KEEHN/Primary Examiner, Art Unit 2456